EXHIBIT Hoku Receives $20 Million Loan from China Merchants Bank Honolulu, HI, May 26, 2010 – Hoku Corporation (NASDAQ: HOKU), a clean energy products and services company, today announced it had entered into a $20 million credit agreement with the New York branch of China Merchants Bank Co., Ltd., the sixth largest commercial bank by assets in China.The proceeds will be used primarily to pay for capital expenses for the polysilicon production plant under construction by Hoku’s subsidiary, Hoku Materials, Inc., in Pocatello, Idaho. Hoku has up to one month to borrow all $20 million that is available under the credit agreement, and must repay all borrowed amounts on the two-year anniversary of the effective date of the credit agreement.Loans under the credit agreement will be secured by a standby letter of credit drawn by Tianwei New Energy Holdings Co., Ltd. in Chengdu, China and issued to China Merchants Bank, as collateral.Tianwei New Energy Holdings Co., Ltd. currently holds approximately 60% of Hoku’s outstanding capital stock. Interest on borrowed amounts will accrue at the three-month LIBOR rate plus 2%, and is payable in arrears every three months.Hoku will also pay a facility fee of 0.5% of the total loan amount per annum, payable in arrears with the interest payments, and will reimburse Tianwei for its fees and expenses in providing the standby letter of credit. Scott Paul, president & CEO of Hoku Corporation, said, “Having just completed our first successful polysilicon production run in Pocatello, Idaho, we are very pleased that Tianwei and China Merchants Bank are providing this $20 million loan to continue funding our plant capital expenditures.This is a further indication of Tianwei’s long-term support of Hoku’s capital needs.” Qiang Ding, chairman of Tianwei New Energy Holdings Co., Ltd., said, “Hoku is an important part of Tianwei’s international business strategy; we remain firmly committed to supporting Hoku’s continuing efforts.” About Hoku Corporation Hoku Corporation (NASDAQ: HOKU) is a diversified clean energy products and services company with three business units: Hoku Materials, Hoku Solar and Hoku Fuel Cells. Hoku Materials plans to manufacture, market and sell polysilicon for the solar market from its plant currently under construction in Pocatello, Idaho.
